Exhibit 12.1 Dycom Industries, Inc. Computation of Ratio of Earnings to Fixed Charges Fiscal Year Ended July 28, 2012 July30, 2011 July31, 2010 July25, 2009 July26, 2008 (Dollars in thousands) Earnings, as defined: Income (loss) from continuing operations before cumulative effect of changes in accounting principles $ ) $ Income tax expense (benefit) ) Fixed charges included in the determination of net income Total earnings, as defined $ ) $ Fixed charges, as defined: Interest charges $ Rental interest factor Total fixed charges, as defined $ Ratio of earnings to fixed charges x x x ( *) x *The ratio of earnings to fixed charges was less than one-to-one for fiscal 2009 and earnings were insufficient to cover fixed charges by $76.4 million.
